SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials National Retail Properties, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: NATIONAL RETAIL PROPERTIES, INC. 450 South Orange Avenue, Suite 900Orlando, Florida 32801Tel: 407-265-7348 March 30, 2010 To Our Stockholders: You are cordially invited to attend the annual meeting of stockholders of National Retail Properties, Inc. (the “Company”) on
